DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-11, 14-22,  filed as preliminary amendment, are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 Claim 14  is directed to "a machine-readable storage medium  storing …..”
A machine readable medium or Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se, unless defined otherwise in the application as filed.  As the Specification is silent, the BRI of a CRM and computer readable storage media  (CRSM) in view of the state of the art covers as signal per se. Thus in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the signal embodiment.
 35 U.S.C. 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and OFFICIAL GAZETTE of  the UNITED STATES PATENT AND TRADEMARK OFFICE, volume 1351, February 23, 2010, OG 212 (subject matter eligibility of computer readable media).
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  
 Allowable Subject Matter
4.	Claims 1-11 and 15-22 are  allowed. Claim 14 will be allowed after 101 rejection has been overcome.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Hotta  et al. (WO 2011/108091A1) teaches, an in-vehicle display device is mounted on a vehicle and presents to a watcher riding on the vehicle a video included in the light flux reflected on the front glass portion of the vehicle by overlapping the video with a background image in front of the vehicle. The in-vehicle display device comprises: a vehicle speed acquisition unit for acquiring the 


The prior arts of record fail to teach, make obvious , or suggest, alone or in combination “an emergency 6008852-US-PCT (13362-305) braking time that represents a reaction time of an emergency braking driver assistance function of the vehicle in response to detection of an emergency braking situation; and superimposing an emergency braking marker and a driver intervention marker on a map in a display device representing a roadway on which the vehicle is travelling, based on the speed, the environment data, the driver reaction time, and the emergency braking reaction time, wherein the emergency braking marker represents at least one of a first future point in time or a first future location for an intervention of the emergency braking driver assistance function, and wherein the driver intervention marker represents at least one of a second future point in time or a second future location for a latest possible intervention of the driver prior to the intervention of the emergency braking driver assistance function.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663